El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
No es necesario segnir paso a paso todos los procedimien-tos preliminares de la solicitud de traslado que fneron pre-sentados-a la Corte de Distrito de Guayama. Al hacerse dicha solicitud se encontraba el caso debidamente ante aque-lla corte y sujeto a la facultad de la misma para trasladarlo a otro distrito, mostrándosele hechos que justificaran dicho traslado. Oída una moción de traslado y considerado el he-cho de no haber llegado las partes a un acuerdo respecto a la corte a la cual había de hacerse el traslado, la Corte de Distrito de Guayama ordenó que el caso fuera trasladado a la Corte de Distrito' de Ponce, y contra las dos resoluciones ordenando el traslado de la causa es que se interponen las apelaciones.
La moción de los apelados subsiste en efecto por el fun-damento de que el Juez de Distrito de Guayama tenía pre-juicios contra el premovente y también se alegó en ella que existían prejuicios por parte de los empleados de la corte, Podemos prescindir inmediatamente de la alegación refe-rente a que los empleados de la corte tenían prejuicios contra los apelados. Tal hecho no constituye fundamento legal para un traslado y debe presumirse concluyentemente que el juez gobierna su propia casa y que de no tener prejuicios él mismo, verá que se haga justicia a las partes ante él. No encontramos ni sostenemos que hubiera tal prejuicio por parte de los empleados. En esta apelación solamente existen dos verdaderas cuestiones: la primera es, si se demostró o no que hubiera habido prejuicio por parte del juez, y la se-gunda si no mostrándose tal cosa, se ejercitó la debida dis-creción al trasladar la causa. Estas dos cuestiones pueden ser consideradas conjuntamente.
Si una corte ha desestimado una demanda el día señalado para el juicio y luego restablece la causa, siendo tan amplias *348y liberales las facultades de la corte, de acuerdo' con el ar-tículo 140 del Código de Enjuiciamiento Civil, sería nece-saria una prueba excesivamente poderosa para que pudiera inferirse que hubo prejuicio. Generalmente es una medida superior de justicia restablecer una causa que nunca ha sido oída que obligar a un demandante a empezar el caso de nuevo. Aun cuando el dejar de imponer costas legalmente constituya abuso de discreción, no era ni podía demostrar prejuicio.
Ni al desestimar el juez la denuncia formulada contra el apelado podía considerarse como prejuicio que el juez no hu-biera obligado a volver a declarar a un testigo hostil que ha-bía sido excusado temporalmente; ni tampoco que la corte al resolver a favor del apelado Blonclet impide el esclareci-miento en ese procedimiento particular de la hostilidad de la familia Laíno contra la familia Blondet, ni nada de lo de-más que. ocurrió en aquel caso como no demuestre la hosti-lidad del juez contra el apelado. El apelado cita en su ale-gato el caso de Avila v. Melherin, 69 Cal. 478, con otro ob-jeto, o sea el de demostrar la discreción. Pero en ese caso el fundamento del prejuicio era la gran amistad personal que existía entre la corte y una de las partes. El prejuicio que ha de alegarse tiene que ser personal del juez y debe .demos-trarse, ya mediante prueba tendente a mostrar una hostili-dad personal, o por tales decisiones y órdenes arbitrarias, de las que, se infiera necesariamente el prejuicio; pero no po-dían las meras resoluciones, por erróneas que fueran, demos-trar prejuicio.
No se demostraría prejuicio aun cuando la corte hubiera formado la opinión de que Laíno no tenía un arma en su mano cuando ocurrieron las hostilidades, las que parecen ser el fundamento de la causa de acción sometida a nuestra con-sideración. Tal opinión podía ceder a la prueba, como ocu-rre en el caso de un jurado. Sin embargo, aun cuando de los hechos de un caso que fueron realmente sometidos a un jurado (siendo los procedimientos por acometimiento y agre-sión con intención de cometer homicidio resueltos contra uno *349de los apelados) hubiera tenido el juez una opinión determi-nada, tal opinión no constituiría prejuicio y se presumiría, todavía, que el juez celebra la causa de acuerdo con la prueba presentada.
A la verdad, que en esta corte las partes no insisten en que se hubiera demostrado el prejuicio del juez. Dichas par-tes más bien sostienen que la corte de distrito tenía discre-ción y que esta corte no puede revocar la sentencia a me-nos que se demuestre que hubo abuso ele discreción. Somos, sin embargo, de opinión, de que la corte de distrito, por los hechos que le fueron sometidos, no existiendo ninguno que tienda a demostrar prejuicio, no estaba obligada a ejercitar sn discreción.
El caso estaba dentro de la jurisdicción de la Corte de Distrito de G-uayama. El derecho de una corte para trasla-dar una causa no es personal en el juez; pero si el pleito se comienza o somete debidamente, las partes adquieren de-rechos a que el caso sea oído en la corte en que la acción está pendiente, a menos que se justifique la razón que existe para invocar la facultad que tiene la corte para trasladar la causa. Los artículos 79 y 81 del Código de Enjuiciamiento Civil establecen este derecho a la celebración del juicio. Si una corte trasladara una causa sin mostrársele hechos que justifiquen dicho traslado, cualquiera de las partes tendría derecho a que se revocara su acción. No podía existir pre-sunción de prejuicio o de cualquier otro hecho que autorice el traslado. De 01 on apparentibus et non existentibus eadem est ratio. No hubo demostración alguna de prejuicio y la fa-cultad de la corte para verificar el traslado nunca fué invo-cada debidamente.
El apelado insiste y cita los artículos 83 y 84 del Código de Enjuiciamiento Civil en que la corte puede, en bien de la justicia, ordenar el trasladó de una causa.
“Art. 83. — La corte podrá, previa moción, cambiar el lugar del juicio en los siguientes casos;
*350“1. Cuando el distrito designado en la demanda no es el corres-pondiente.
“2. Cuando hubiere motivo para creer que un juicio imparcial no puede celebrarse allí.
“3. Cuando la conveniencia de los testigos y los fines de la jus-ticia se beneficiasen con el cambio.
“4. Cuando, por cualquier motivo, el juez estuviere incapacitado para entender en el asunto.
“Art. 84. — Si un pleito o procedimiento se iniciare o estuviere pendiente ante una corte, y el juez de ésta estuviere incapacitado para actuar, o si por cualquier motivo la corte ordenare un 'cambio en el lugar de la vista, deberá aquél trasladarse a un tribunal con-venido por las partes mediante estipulación por escrito o celebrada ante la corte y consignada en su libro de actas; y si no llegasen a ponerse de acuerdo, entonces se trasladará el asunto a la corte más cercana en que no exista el mismo inconveniente o la causa que ori-ginó el traslado, verificándose éste a otra corte de distrito, como sigue:
“1. Si en la corte de distrito, a otra corte de distrito.”
Un fundamento tal como el de “los intereses de la jus-ticia,” no se menciona en ninguna de las secciones, pero su-poniendo que este fundamento esté comprendido en las pala-bras “por cualquier causa,” aun así debe mostrarse dicha causa. Deberá notificarse a la otra parte respecto a dicha causa y ser oída. Como ya hemos dicho, no puede presu-mirse la causa. No constituye fundamento alguno para los fines de la justicia el que determinado juez hubiera oído al-gunos o a todos los hechos que ahora están envueltos en otro juicio entre las mismas partes, o que tenga alguna idea so-bre los méritos del caso. Sin detenernos a examinar los prin-cipios que regulan la devolución de un caso al juez que pri-meramente conoció del mismo, podemos indicar que dichos segundos juicios son especialmente frecuentes en sitios en que un solo juez constituye la corte. Las partes tienen to-davía el derecho de ser oídos en esa corte.
También sostuvo el apelado que el juez se sintió con pre-juicio como podría inferirse de su actuación ordenando el traslado de la causa. Aun cuando el juez así se sintiera, *351todavía tenía el apelante derecho a nn inicio ante la Corte de Distrito de Guayama de no mostrarse razón para el tras-lado. Si el juez sintió tal preinicio, su deber era hacerlo cons-tar én autos antes de hacer ineficaz el derecho que tenía el demandante a ser oído en Guayama.
Además, si se examina la opinión de la corte se verá que en ella se niega expresamente tal preiuicio. Los motivos de delicadeza que influyeron en el juez no constituyen funda-mento para el traslado de una causa.
■ Las resoluciones de enero 28. y febrero 10, 1919, deben ser revocadas.

Revocadas las resoluciones dictadas por la Corte de Distrito de Guayama en enero 28 y febrero 10 de 1919.

Jueces concurrentes: Sres. .Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.